 

Exhibit 10.6




Asset Purchase Agreement




THIS AGREEMENT is made on July 25th, 2018 between Hyten Global, LLC., a Utah
limited liability corporation and wholly-owned subsidiary of Sharing Services,
Inc a Nevada Corporation, with its principal place of business at 1700 Coit
Drive suite #100 Plano.  Texas 75075 hereinafter referred to as the "Buyer" and
Hyten Global LLC., a Utah limited liability corporation and-all of its owned or
controlled companies, with its principal place of business at 9815 South Monroe
Suite #306 Sandy, UT 84070, hereinafter referred to as the "Seller" and shall be
EFFECTIVE on August l st 2018.




IN CONSIDERATION of the mutual covenants and agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:




1. Purchase of Assets.

Seller shall sell to Buyer and Buyer shall purchase from Seller, on the terms
and conditions set forth in this Agreement, all of the owned assets and property
of Hyten Global, LLC and all of its owned companies listed as part of this
agreement, as determined by a complete inventory and accounting to be taken and
listed in Exhibit "A"" on day of closing, to wit; all of the fixtures,
equipment, and other tangible assets, the trade, business name, and listing,
goodwill, electronic assets. Intellectual property, technology, websites,
domains and all other intangible assets of the Seller.




This purchase and sale is limited to the assets specifically set forth in this
Agreement, and Buyer shall not assume any liabilities of its individual
shareholders, directors, officers, affiliates, creditors, parent or subsidiary
companies, if any other than what liabilities are listed on Exhibit "B". and
specifically documented. Seller also agrees that all future assets being
acquired will be branded "Elepreneur", which is Byers wholly owned subsidiary.




2. Purchase of Certain Liabilities with Contingencies.

Buyer shall purchase specific liabilities of Seller as listed in Exhibit "B" and
shall pay those liabilities only as outlined in this paragraph, to wit; Buyer
shall make any interest payments due on any liability listed in Exhibit “B” and
shall not be required to pay on any principal or any note due until the revenues
of the Company exceed the approved Budget as listed in Exhibit "C" and the
salaries of Principal are met as also listed in Exhibit “C” and only then will
the principal will start being paid. Buyer only solely accepts the long-term
liabilities of the notes listed on Exhibit “B”.




3. Acceptance of Existing and Future Operating Budget.

Seller and Buyer both agree that this asset purchase is in the best interest of
both parties and in order to for both parties to benefit from this agreement a
proper transition should be put in place including key employees, technology and
business practices for both parties to benefit. In valuable consideration of the
asset purchase Buyer has accepted to be responsible to all monthly expense at
the time of the transaction as listed in Exhibit ·"C" and will review this
budget
























--------------------------------------------------------------------------------




quarterly to increase or decrease the items listed in Exhibit "C" in the best
interest of the Company, however the budget can be adjusted at the sole
discretion of the '48uyer".




4. Purchase Price.

The purchase price for the assets is $10.00 (ten dollars) and other valuable
consideration as listed in this agreement, specifically listed in Exhibit "B, C
and E".




5. Payment of Purchase Price.

On execution of this Agreement, Buyer shall deposit the sum of $0.00 in the
escrow described in Paragraph 4. The remainder of the purchase price, of $10.00,
is hereby accepted and acknowledged by Seller when this agreement is fully
executed, and effective date is reached.




6. Closing and Escrow.

a.

The Closing date shall be August 1st, 2018, provided there are no unforeseen
delays. Closing shall not be later than 0 (zero) calendar days after the
designated closing date, unless a further extension is agreed upon in writing
between the Buyer and Seller. If any of the parties intend to have a title
company or escrow agent close the transaction, the parties shall mutually agree
upon such company or agent with costs to be split between parties. Seller shall
submit all documentation and other information requested by the Buyer that is
needed to close the transaction. The parties shall fix a mutual time to close
the transaction.



b.

On the Closing date the inventory, equipment, fixtures and all of the and other
tangible assets. the trade. business name, and listing, goodwill, and all other
intangible assets of the Business to be transferred at Sellers physical address
and any other location will not be removed without the written consent of the
Buyer by the way of a Bill of Sale and compliance with all the laws and governed
policies of the State of Texas.




7. Representations by Seller.

Seller covenants and represents:



a.

That Seller is the sole owner of the Assets with full right to sell or dispose
of it as Seller may choose, and no other person has any claim, right, title,
interest, or lien in, to, or on the Seller or Assets, other than specially
listed in Exhibit “A”.



b.

That Seller has no undischarged obligations affecting the Assets being sold
under this Agreement. other than specially listed in Exhibit “A”.



c.

That there are presently and will be at the time of closing, no liens or
security interests against the property and Assets being transferred herein.
other than specially listed in Exhibit "A".



d.

Consents. No consent or other approval governmental entity, Board of Directors,
or any other person is necessary in connection with the execution of the
Agreement, or the consummation by Seller of the Assets by Buyer in the manner
previously conducted by Seller.

e.

Inventory. The Inventory is merchantable and fit for its intended use and is
free of any material defects in workmanship. The finished goods Inventory is of
a type, quantity, and quality usable and salable in the ordinary course of
business.

f.

Payment of Taxes. Seller represents and warrants that Seller has paid, or will
arrange for the full payment of, all taxes owed by Seller on account of the
Business, any funds owed to its employees and any other any items, prior to the
closing date, unless specifically listed in Exhibit “D”.





--------------------------------------------------------------------------------






h.

Licenses. Permits and Consents. There are no licenses or permits currently
required by the Seller for the satisfaction of the sale of Assets or this
Agreement, or Seller and Buyer has obtained the proper licenses or permits in
order to effectuate this Agreement.

i.

Litigation. There are no actions, suits, proceedings, or investigations pending
or, to the knowledge of the Seller, threatened against or involving Seller or
brought by Seller or affecting any of the purchased property at law or in equity
or admiralty or before or by any federal. state. municipal, or other
governmental department, commission, board, agency, or instrumentality, domestic
or foreign, nor has any such action, suit, proceeding, or investigation been
pending during the 24-month period preceding the date hereof; and Seller is not
operating its business under or subject to, or in default with respect to, any
order, writ, injunction, or decree of any court of federal, state, municipal, or
governmental department, commission, board, agency, or instrumentality, domestic
or foreign.

j.

Compliance with Laws. To the best of its knowledge, Seller has complied with and
is operating its business in compliance with all laws, regulations, and orders
applicable to the business conducted by it, and the present uses by the Seller
of the purchased property do not violate any such laws, regulations, and orders.
Seller has no knowledge of any material present or future expenditure that will
be required with respect to any of Seller's facilities to achieve compliance
with any present statute, law, or regulation, including those relating to the
environment or occupational health and safety.



k.

Disclosure. No representation or warranty by the Seller contained in this
Agreement, and no statement contained in any certificate or other instrument
furnished or to be furnished  to Buyer pursuant hereto, or in connection with
the transactions contemplated hereby, contains or will contain any untrue
statement of a material fact or omits or will omit to state any material fact
that is necessary in order to make the statements contained therein not
misleading.

I.

Liabilities. Seller has as of the purchase date and shall have on the closing
date no liabilities of any kind whatsoever, contingent, or otherwise that will
affect Buyer in any way, unless specifically listed in Exhibit "'B".




8. Indemnification Provisions.

It is agreed by and between the parties that the Seller shall jointly and
severally indemnify and hold Buyer and its assigns harmless from any and all
claims of any nature whatsoever, unless specifically listed in Exhibit "A, B C,
D and E'', including without limitation:




a.

Tort claims; Any creditor claims; and



b.

Any claims that may be made hereinafter on account of federal and state
franchise taxes, Social Security taxes, sales taxes, unemployment taxes, and all
other taxes of whatever nature or form on account of the operation of Business
ending on and accruing up to the closing date.

c.

Any claims for wages, vacation, sick pay, or fringe benefits claimed by Seller's
employees for periods prior to the closing date. Seller shall furnish Buyer with
a list of all Business's employees, full- and part-time, their current rate of
compensation, and fringe benefits, for purposes of disclosure. Buyer makes no
warranties or guaranties regarding employment of any of Seller's employees.




9. Covenants of Seller.

The Seller covenants with the Buyer as follows:








--------------------------------------------------------------------------------






a.

The Bill of Sale to be delivered at the closing date will transfer all the
Assets enumerated in Exhibit "4 A" free and clear of all encumbrances and will
contain the usual warranties;

b.

Seller assumes all risk of loss, damage, or destruction to the Assets subject to
this Agreement until the closing. If the Assets are damaged or lost prior to
Closing such that their valuation is affected, Seller agrees to negotiate in
good faith a reasonable reduction in the Payment Purchase Price to account for
the lost value of the Assets.




10. Inventory of Assets.

A complete inventory of the stock in trade, merchandise, and other tangible
assets to be sold and purchased under this Agreement shall be taken on August
1s1, 2018 by Both Parties. Operation of the Business will be suspended
immediately prior to the taking of the inventory and will remain suspended until
after the closing, unless doing so would cause a depreciation of any Asset(s).

Any Asset(s) which would end up losing value, or otherwise becoming encumbered,
based on suspension of operation, may remain in use until the Asset(s) can be
transferred to Buyer with the purpose of retaining the maximum value until the
execution and complete satisfaction of this Agreement.




11. Bulk Sales Compliance.




The Seller shall comply with applicable bulk sales legislation.




12. Schedules.

Schedules and other documents attached or referred to in this Agreement are an
integral part of this Agreement.




13. Entire Agreement.

This Agreement constitutes the sole and only agreement between Buyer and Seller
respecting the Business or the sale and purchase of it. This Agreement correctly
sets forth the obligations of Buyer and Seller to each other as of its date. Any
additional agreements or representations respecting the Business or its sale to
Buyer not expressly set forth in this Agreement are null and void, unless
otherwise required by law. Both parties agree to waive rights as to any
conflicting laws which may nullify this Agreement to the full extent allowable
by law.




14. Conditions Precedent of Buyer.

The obligations of the Buyer hereunder are subject to the conditions that on or
prior to the closing date:



a.

Representations and Warranties True at Closing. The representations and
warranties of the Seller contained in the Agreement or any certificate or
document delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby shall be true on and as of the closing date as
though such representations and warranties were made at and as of such date,
except if such representations and warranties were made as of a specified date
and such representations and warranties shall be true as of such date.



b.

Seller's Compliance with Agreement. The Seller shall have performed and complied
with all agreements and conditions required by this Agreement to be performed or
complied with by it prior to or at the closing of the Agreement.











--------------------------------------------------------------------------------






c.

Resolutions and Seller's Certificate. The Seller shall have delivered to the
Buyer copies of the resolutions of the board of directors of the Seller
authorizing the transactions contemplated herein, with such resolutions to be
certified to be true and correct by its secretary or assistant secretary,
together with a certificate of an officer of the Seller, dated the closing date,
certifying in such detail as the Buyer may request to the fulfillment of the
conditions specified in subparagraphs (a) and (b) above.

d.

Injunction. On the closing date, there shall be no effective injunction, writ,
preliminary restraining order, or any order of any nature issued by a court of
competent jurisdiction directing that the transactions provided for herein or
any of them not be consummated as herein provided.



e.

Approval of Proceedings. All actions, proceedings, instruments, and documents
required to carry out this Agreement, or incidental thereto, and all other
related legal matters shall have been approved by counsel for the Buyer.



t:

Casualty. The purchased Asset(s) or any substantial portion thereof shall not
have been adversely affected in any material way as a result of any fire,
accident, flood, or other casualty or act of God or the public enemy, nor shall
any substantial portion of the purchased property have been stolen, taken by
eminent domain, or subject to condemnation. If the Closing occurs hereunder
despite such casualty as a result of the waiver of this condition by Buyer, the
Seller shall assign or pay over to the Buyer the proceeds of any insurance or
any condemnation proceeds with respect to any casualty involving the purchased
property that occurs after the date hereof.

g.     Adverse Change. There shall have been between the purchase date and the
closing date no material adverse change in the assets or liabilities or in the
condition, financial or otherwise, or in the business, properties, earnings, or
net worth of Seller.




15. Arbitration.

In the event the parties are not able to resolve any dispute between them
arising out of or concerning this Agreement, or any provisions hereof, whether
in contract, tort, or otherwise at law or in equity for damages or any other
relief, then such dispute shall be resolved only by final and binding
arbitration pursuant to the Federal Arbitration Act and in accordance with the
American Arbitration Association rules then in effect. conducted by a single
neutral arbitrator and administered by the American Arbitration Association in a
location mutually agreed upon by the parties. The arbitrator's award shall be
final, and judgment may be entered upon it in any court having jurisdiction. In
the event that any legal or equitable action, proceeding or arbitration arises
out of or concerns this Agreement, the prevailing party shall be entitled to
recover its costs and reasonable attorney's fees. The parties agree to arbitrate
all disputes and claims in regards to this Agreement or any disputes arising as
a result of this Agreement, whether directly or indirectly, as a result of this
Agreement. The parties agree that the Federal Arbitration Act governs the
interpretation and enforcement of this provision. The entire dispute, including
the scope and enforceability of this arbitration provision shall be determined
by the Arbitrator. This arbitration provision shall survive the termination of
this Agreement.











--------------------------------------------------------------------------------













16. Costs and Expenses.

Except as expressly provided to the contrary in this Agreement, each party shall
pay all of its own costs and expenses incurred with respect to the negotiation,
execution and delivery of this Agreement and the exhibits hereto.




17. Miscellaneous Provisions.



a.

Applicable Law. This Agreement shall be construed under and in accordance with
the laws of the State of Texas.

b.

Parties Bound. This Agreement shall be binding on and inure to the benefit of
the parties to this Agreement and their respective heirs, executors,
administrators, legal representatives. successors and assigns as permitted by
this Agreement.

c.

Legal Construction. This Agreement shall be construed as to effectuate the
intended purpose of the Agreement. In the event any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal, or unenforceable in any respect, this Agreement shall be modified to
otherwise effectuate the sale under the original intentions of the Parties. This
may include striking the invalid, illegal, or unenforceable provision as if they
had never been contained in this Agreement, or modifying the invalid, illegal or
unenforceable provisions to make them compliant without modifying the original
purpose of the Parties.

d.

Amendments. This Agreement may be amended by the Parties only by a written
agreement to be mutually agreed.

e.

Attorneys' Fees. Should any arbitration or litigation be commenced between the
parties to this Agreement concerning the rights and duties of either party in
relation to the Business or this Agreement, the prevailing party in the
arbitration or litigation shall be entitled to (in addition to any other relief
that may be granted) a reasonable sum and attorneys' fees in the arbitration or
litigation, which sum shall be determined by the court or other person presiding
in the arbitration or litigation or in a separate action brought for that
purpose.

t

Signatories. This Agreement shall be executed on behalf of Hyten Global, LLC.
and on behalf of Sharing Services, LLC. The Agreement shall be effective as of
August Pt, 2018.




*This Asset Purchase Agreement is contingent on Hyten securing documentation
approved buy "Buyer" from all previous investors that did not directly invest in
Hyten, but other companies that Hyten may have possession of those companies of
those assets.










This Space Intentionally Left Blank
















































--------------------------------------------------------------------------------













Seller: Hyten Global, LLC.




Hyten Global Asia Pte Ltd……………….... Singapore

Hyten Global Korea Co. Ltd………………. Korea

Hyten Global LTD………………………… Malta

Hyten Global Asia Inc…………………….  Seychelles

Hyten Global International Inc……………. Seychelles







Signature: _/s/ Gregory C. Baum






By: Gregory C. Baum "Tuffy", CEO

Date: July 25, 2018




Hyten Global (Thailand) Co. LTD………………… Thailand

Hyten Global Hong Kong Limited………………… Hong Kong

Hyten Global Hong Kong Limited Taiwan Branch...Taiwan







Signature: _/s/ David B. Price









By: David B. Price, Director

Date:  July 25, 2018
















Buyer: Sharing Services, LLC.

 /s/ John "JT" Thatch




By: John "JT" Thatch, CEO Date: July 25, 2018













Space intentionally left blank







































--------------------------------------------------------------------------------




Addendum to Asset Purchase Agreement










This Addendum to the AGREEMENT made on July 25th

2018 between Hyten Global, LLC., a

Utah limited liability corporation and wholly owned subsidiary of Sharing
Services, Inc a Nevada Corporation, with its principal place of business at 1700
Coit Drive suite #100 Plano, Texas 75075 hereinafter referred to as the "Buyer"
and Hyten Global LLC., a Utah limited liability corporation and all of its owned
or controlled companies, with its principal place of business at 9815 South
Monroe Suite #306 Sandy, UT 84070, hereinafter referred to as the "Seller" and
shall be EFFECTIVE on August 1st 2018, will hereby closed and the asset purchase
is hereby finalized as of August 17th 2018.




Both parties hereby agree that this transaction is hereby closed with the terms
and conditions set forth in the original agreement include the finalized
exhibits that are hereby attached. The exhibits that are dated today by hand are
the exhibits that shall be effective as part of the agreement.




Exhibit "A" amended with several pages- Exhibit " B" amended with updated
figures, Buyer will only accept the interest payments on all loans, or
installment liabilities, if revenues cover the monthly budget. As stated in the
original agreement in order to pay the principal balance down on behalf of
Seller, the revenues must exceed the monthly budget at the time, which will be
solely dete1mined and set by the Buyer. If revenues exceed the monthly budget
"expenses" then up to 15% of those revenues will be utilized to pay of Seller
Debt. However, the debt remains the Sellers until paid. Exhibit "C" Minimum
Operating budget at the time is $30,000 monthly and will be increased solely at
Buyer discretion for personnel and tools necessary to increase revenues. Exhibit
"D" will remain as is.







IN CONSIDERATION of the mutual covenants and agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:




To Close this asset purchase transaction as of today, August 17th, 2018




All other terms and conditions within the original agreement shall remain in
full force. Hereby executed and agreed to this 17th day of August 2018.














--------------------------------------------------------------------------------




Seller: Hyten Global, LLC.




Hyten Global Asia Pte Ltd……………….... Singapore

Hyten Global Korea Co. Ltd………………. Korea

Hyten Global LTD………………………… Malta

Hyten Global Asia Inc…………………….  Seychelles

Hyten Global International Inc……………. Seychelles







Signature: _/s/ Gregory C. Baum






By: Gregory C. Baum "Tuffy", CEO

Date: August 17, 2018




Hyten Global (Thailand) Co. LTD………………… Thailand

Hyten Global Hong Kong Limited………………… Hong Kong

Hyten Global Hong Kong Limited Taiwan Branch...Taiwan







Signature: _/s/ David B. Price









By: David B. Price, Director

Date:  August 17, 2018
















Buyer: Sharing Services, LLC.

    /s/ John "JT" Thatch




By: John "JT" Thatch, CEO          Date: August 17, 2018














--------------------------------------------------------------------------------








--------------------------------------------------------------------------------

PAGE INTENTIONALLY LEFT BLANK


 

,






